DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
Claims 1-2 are pending in this application. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-2 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claims do not fall within at least one of the four categories of patent eligible subject matter because the claimed invention is directed to a judicial exception (i.e., abstract idea – an idea to itself/mathematical concept) without significantly more.
 (2A) 	Prong One: Are the claims directed to a judicially recognized exception, i.e., a law of nature, a natural phenomenon, or an abstract idea; 
Prong Two: If the claims are directed to a judicial exception under Prong One, then is the judicial exception integrated into a practical application;
(2B) If the claims are directed to a judicial exception and do not integrate the judicial exception, do the claims provide an inventive concept.

With regard to (2A), Prong One: Yes. When viewed under the broadest most reasonable interpretation, the instant claims are directed to a Judicial Exception – an abstract idea belonging to the group of mathematical concept and/or an idea of itself. The step of “assigning the points of a dataset input via the data entry interface to the cells of a cellular automaton” is considered to be judicially recited mathematical concept/algorithm. The additional steps of assigning a state based on a computed feature, comparing it to an average data value and a threshold to establish clustered datasets, and using these values to determine a termination state,  can be interpreted as a mathematical concept, which can be applied to any series of data points and constitutes the application of a judicial exception. The step of “displaying” is merely “apply it” of extra-solution step of providing the data to the end-user. There is nothing in the claim that requires more than an operation that a human, armed with the appropriate apparatus executing a mathematical algorithm  can perform. 
With regard to (2A), Prong Two: No. The instant claims do not apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception of “clustering data by assigning points to cells of a cellular automaton” using a series of mathematical operations on certain feature sets, and therefore does not integrate the judicial exception into a practical application. In particular, the claim includes additional elements as follows and includes using a processing apparatus to perform the following:
a. assigning the points of a dataset input via the data entry interface to the cells of a cellular automaton…
b. assigning each cell, to which a data point is assigned, to a distinct state value and a constant temperature value; and assigning all of the cells, to which a data point is not assigned, to a 
c. selecting a cell in the cellular automaton randomly,
d. calculating the average temperature value of the selected cell and its neighbor cells,
e. determining if the selected cell and its neighbor cells have an assigned data point or not,
f. setting the temperature of the cells, which do not contain a data point, as the average temperature,
g. not updating the temperature value of the cells containing a data point
h. determining if the temperature of the neighbor cells is above a predetermined threshold value or not,
i. if a neighbor cell temperature is above the predetermined threshold value, moving this neighbor cell to the state of the selected cell,
j. determining if the total number of distinct states has fallen to the number of clusters which will be used for grouping the dataset as a parameter that would be given to the algorithm as an input through a data entry interface,
k. terminating the process if the number of distinct states has fallen (is equal) to the number of clusters used to group the dataset, 
l. otherwise, going back to the step "selecting a cell in the cellular automaton randomly”

The steps a. and b. use an apparatus to “assign”/”cluster” “data points”/”cell”/”states” at a high level of generality such that said “data points”/”cell”/”states” can be used in the operation of the recited judicial exception (the mathematical step of “assigning/clustering”). Supplying “data points”/”cell”/”states” does not provide for “integration” of the abstract idea into a practical application, as said “data points”/”cell”/”states” do not change the way in which said apparatus assign”/”cluster” in the claim.
Steps c. through l. all constitute steps directed towards the ‘calculating’ of a temperature value and applying a thresholding operation to make a comparison, which is considered a mathematical calculation step. The step of “displaying” is a routine step in the field of image processing and is merely “applying” an extra-solution step of providing the data to the end user. The step of “displaying” does not make the claim as a whole patent eligible because the claim as a whole of judicial exception does not integrate into a practical application. 
With regard to (2B), the pending claims do not show what is more than a routine in the art presented in the claims, i.e., the additional elements are nothing more than routine and well-known steps. There is no improvement to technology here. There is only a “assigning/clustering”, “determining” (mental process), “displaying” (extra-solution step), and it has not been shown that the mental process allows the “technology” (whether it is computer technology or any other technology) to do something that it previously was not able to do.
Dependent claim 2 recites additional mathematical equations and is rejected for the same reasons; claims are directed to a judicial exception and do not integrate the judicial exception.

    PNG
    media_image1.png
    416
    703
    media_image1.png
    Greyscale


35 U.S.C. § 112 Sixth Paragraph - Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: “unit” and “steps” in claims 1-2.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-2 are rejected under 35 U.S.C. 103(a) as being unpatentable over Mates (US PGPub US 2003/0115021 A1), hereby referred to as “Mates”, in view of Marcelo Blatt, Shai Wiseman, and Eytan Domany, "Superparamagnetic Clustering of Data" Phys. Rev. Lett. Vol. 76, Nbr. 18, 3251-3254, Published 29 April 1996, hereby referred to as “Blatt”. 

Consider Claim 1. 
Mates teaches: 
-; A computer-implemented method; which enables to cluster data using an electronic device comprising (Mates: abstract, Figure 1-2, [0018], [0023])
- a data entry interface to enter the rules, data, and the number of clusters that will be used for clustering the said data; a storage unit to store the rules;  a processing unit adapted to process the data according to the rules and a monitor to display the results to the user; characterized by the steps of ([0018] FIG. 1 is a high-level block diagram of a computer system 100 that may be advantageously used to execute cellular automaton algorithms. For one embodiment, the computer system is a workstation, however, other types of computer and/or computing systems are within the scope of various embodiments. The computer system 100 includes a processor 105 coupled to a bus 110 to communicate information between the processor 105 and other components of the system 100. Also coupled to the bus 110 is a main memory subsystem 115, which may include, for example, main memory and a memory controller, one or more input and/or output subsystem(s) 120, and mass storage and/or networking hardware 125.)
- assigning the points of a dataset input via the data entry interface to the cells of a cellular automaton (Mates: [0023]-[0024], Figure 2, [0024] The CA prefetch state machine 150, alternately referred to herein as simply a prefetch state machine, is provided to prefetch a sufficient number of cache memory blocks into a neighborhood cache or buffer that is large enough to provide all data need to update a CA cell according to an indicated update rule)
- assigning each cell, to which a data point is assigned, to a distinct state value and a constant temperature value; (Mates: [0034] Thus, at processing block 310, using the example of FIG. 4, when the cell (5,2) is to be updated, data from the cache lines 1, 2 and 3 is pre fetched by the CA prefetch state machine 150 and rasterized by the data rasterizer and control circuitry 203 into a data stream of cells that can be shifted sequentially past the update engine 209. FIG. 5 illustrates an example of a rasterized portion of the CA data of FIG. 4 including the cell to be updated (5,2) and associated neighborhood cell)
- and assigning all of the cells, to which a data point is not assigned, to a unique state value different from the state values utilized for cells that contain a data point and to a temperature value lower than the said constant temperature value (Mates: [0037] With continuing reference to FIGS. 1, 2 and 3, prefetched CA data is then stored in a neighborhood buffer at processing block 315. For one embodiment, the neighborhood buffer is provided by a lower level cache memory, such as, for example, the LO cache memory 202 of FIG. 2. For another embodiment, however, the neighborhood buffer may be provided by one or more cache line buffers 204, or by another data store on the processor 105.) 
- selecting a cell in the cellular automaton randomly, (Mates: [0038] At processing block 325, the shifter hardware 207 selects and presents to the first update engine 209 the data from the cell to be updated and associated neighborhood cells.)
(Mates: [0031]-[0033], Figure 4, Examiner Note: Although the X-Y coordinates are illustratively used, Mates suggests the use of alternate manners for identifying a neighborhood as exemplified in [0033] For another embodiment, or for another application that includes a cellular automaton algorithm, the neighborhood cells for some or all cells in the CA may be defined in a different manner relative to the cell to be updated. For example, for a different application, the neighborhood cells for cell (5,2) might be all cells within two cells of the cell (5,2). Other neighborhood definitions may also be used for various embodiments and/or applications that include Cas3)
- determining if the selected cell and its neighbor cells have an assigned data point or not, (Mates: [0032] FIG. 4, [0039] At processing block 330, the cell to be updated is then updated in response to an update rule or set of update rules indicated by the application 160 and in response to the state of the neighborhood cells at time T. Once updated, the cell has a new state at time T+l, where times T, T+l, etc. may be referred to herein as time steps.)
- setting the temperature of the cells, which do not contain a data point, as the average temperature, not updating the temperature value of the cells containing a data point, (Mates: [0039]-[0040] At processing block 335, if there is only one update engine in the execution cluster 135 and/or if the CA data is only to be updated once before being written back, the state of the updated cell may be written back to the cache memory by the CA prefetch state machine 150 or other logic at this point.)
- determining if the temperature of the neighbor cells is above a predetermined threshold value or not, (Mates: [0041] With continuing reference to processing block 335, if multiple update engines are pipelined, such as the update engines 209 and 211, the updated cell data may be provided back to the shifter(s) 207. The shifter(s) 207 then select and present cells that have been updated and their respective updated neighborhood cells to the second update engine 211 in a similar manner such that a second generation of updates may be performed.)
- if a neighbor cell temperature is above the predetermined threshold value, moving this neighbor cell to the state of the selected cell, (Mates: [0041] This second generation of cell updates executed by the second update engine 211 is also performed according to one or more update rules provided by the application 160 and according to the states of neighborhood cells at the previous time step-time step T +1 in this example. [0042])
- determining if the total number of distinct states has fallen to the number of clusters which will be used for grouping the dataset as a parameter that would be given to the algorithm as an input through a data entry interface, (Mates: [0042] It will be appreciated that this second update by the second update engine 211 takes place only after the cell to be updated and all of its associated neighborhood cells have been updated by the first update engine 209. Thus, for one embodiment, the shifter(s) 207, or circuitry coupled to the shifter(s) 207 may include an additional data store 213 to hold cells updated by the first update engine 209 until all the neighborhood cells associated with a cell to be updated by the second update engine 211 have been updated by the first update engine 209)
- terminating the process if the number of distinct states has fallen (is equal) to the number of clusters used to group the dataset, (Mates: [0043], For the embodiment shown in FIG. 2, two update engines 209 and 211 are pipelined as described above such that the state of each cell at time T +2 is provided at an output of the update engine 211. The intermediate state of the CA data at time step T +1 is not written back to the cache memory. In this manner, one pass through the update engine pipeline updates the CA data two generations: one generation for each update engine in the pipeline. [0044])
- otherwise, going back to the step "selecting a cell in the cellular automaton randomly". (Mates: [0044]-[0045], [0046] At processing block 340, if there are more cells to be updated, the CA prefetch state machine 150 and data rasterizer and control circuitry 203 continue to prefetch and rasterize data, and the processor 105 continues to update cells in manner described above until all cells in the CA have been updated or until all cells identified to be updated have been updated. Further cell updates for future update generations are synchronously performed in a similar manner as indicated by the application program 160 until a given number of updates have been processed, or until another stop condition is reached.)
Even if Mates does not specifically teach “temperature” 
Blatt teaches: 
-; A computer-implemented method; which enables to cluster data using an electronic device comprising assigning the points of a dataset input via the data entry interface to the cells of a cellular automaton (Blatt: abstract, Page 3252-3253, Details of the Method in (A)-(D))
- assigning each cell, to which a data point is assigned, to a distinct state value and a constant temperature value; (Blatt: page 3253, Details of the Method in (D) (D) The clustering procedure.—Our method consists of two main steps. First, we identify the range of temperatures where the clusters appear (in the superparamagnetic phase). Second, at some temperature within this range the correlation of nearest-neighbor spins is measured and used to identify the clusters. The procedure is summarized as follows: Assign to each point $xi a q-state Potts spin variable si (here we chose q ­ 20). (b) Find the nearest neighbors of each point according to a selected criterion (e.g., Voronoi tessellation [19]); measure the average nearest-neighbor distance a. (c) Calculate the strength of the nearest-neighbor interactions using Eq. (2). (d) Use an efficient Monte Carlo procedure [14] with the Hamiltonian (1) to calculate the susceptibility x. (e) Identify the range of temperatures corresponding to the superparamagnetic phase, between Tfs, the temperature of maximal x, and the (higher) temperature Tps where x diminishes abruptly. Cluster assignment is performed at Tclus­sTfs 1 Tpsdy2. (f) Measure at T ­ Tclus the spin-spin correlation function, kdsi ,sj l, for all pairs of neighboring points $xi and $xj . (g) Clusters are identified according to a thresholding procedure. If kdsi ,sj l . u, points $xi , $xj are defined as “friends.” Then all mutual friends (including friends of friends, etc.) are assigned to the same cluster. We chose Θ=0.5.)
It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to modify Mates’ method and system for cellular automation cache to leverage clustering data using the temperature-based features suggested by Blatt. The determination of obviousness is predicated upon the following findings: One skilled in the art would have been motivated to modify Mates in order to leverage alternative parameters because Mates suggested his teachings were illustrative and cell neighborhoods can be defined by alternative parameters. Blatt lends itself for combination with Mates, as it is also directed towards clustering data using temperature-based features as it improves overall performance and is computationally efficient.  Furthermore, the prior art collectively includes each element claimed (though not all in the same reference), and one of ordinary skill in the art could have combined the elements in the manner explained above using known engineering design, 

Consider Claim 2. 
The combination of Mates and Blatt teaches: A method according to Claim 1, characterized by the steps of calculating the index value (id) of any data point in dimension d according to the following formula and arranging the point in a cell of the cellular automaton according to the calculated index value by using the value (x(d)) of the data point in dimension d, the maximum and the minimum values (x(d)max and x(d)min ) that exist in the dataset for dimension d, and the number of cells (m) that exist in the cellular automaton in dimension d in the step of "assigning the points of a dataset to the cells of a cellular automaton".(Blatt: page 3253, Details of the Method in (D) (D) The clustering procedure.—Our method consists of two main steps. First, we identify the range of temperatures where the clusters appear (in the superparamagnetic phase). Second, at some temperature within this range the correlation of nearest-neighbor spins is measured and used to identify the clusters. The procedure is summarized as follows: Assign to each point $xi a q-state Potts spin variable si (here we chose q ­ 20). (b) Find the nearest neighbors of each point according to a selected criterion (e.g., Voronoi tessellation [19]); measure the average nearest-neighbor distance a. (c) Calculate the strength of the nearest-neighbor interactions using Eq. (2). (d) Use an efficient Monte Carlo procedure [14] with the Hamiltonian (1) to calculate the susceptibility x. (e) Identify the range of temperatures corresponding to the superparamagnetic phase, between Tfs, the temperature of maximal x, and the (higher) temperature Tps where x diminishes abruptly. Cluster assignment is performed at Tclus­sTfs 1 Tpsdy2. (f) Measure at T ­ Tclus the spin-spin correlation function, kdsi ,sj l, for all pairs of neighboring points $xi and $xj . (g) Clusters are identified according to a thresholding procedure. If kdsi ,sj l . u, points $xi , $xj are defined as “friends.” Then all mutual friends (including friends of friends, etc.) are assigned to the same cluster. We chose Θ=0.5.)

Conclusion
The prior art made of record in form PTO-892 and not relied upon is considered pertinent to applicant's disclosure. 
Barnes et al. Methods, Systems, And Apparatuses For Quantitative Analysis Of Heterogeneous Biomarker Distribution, US 10664967 B2
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAHMINA ANSARI whose telephone number is 571-270-3379.  The examiner can normally be reached on IFP Flex - Monday through Friday 9 to 5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SUMATI LEFKOWITZ can be reached on 571-272-3638.  The fax phone numbers for the organization where this application or proceeding is assigned are 571-273-8300 for regular communications and 571-273-8300 for After Final communications. TC 2600’s customer service number is 571-272-2600.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is 571-272-2600.



/TAHMINA N ANSARI/Primary Examiner, Art Unit 2662                                                                                                                                                                                                        
March 26, 2022